Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CALCULATION OF REGISTRATION FEE Proposed Maximum Proposed Maximum Amount of Title of Each Class of Securities to be Amount to be Offering Price per Aggregate Offering Price Registration Registered Registered Share (1) Fee (1)(2) Common Stock, par value $1.00 $24.59 $181,744,690 $10,156 (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) of the Securities Act of 1933, as amended, based on the average of the high and low prices of the shares reported on the New York Stock Exchange on March 10, 2009. (2) Pursuant to Rule 457(p) under the Securities Act of 1933, as amended, filing fees of $186,083 were previously paid with respect to unsold securities registered pursuant to a registration statement on Form S-3 (No. 333-86874), initially filed by Honeywell International Inc. on April 24, 2002. Those fees have been carried forward for application in connection with offerings under this registration statement. Pursuant to Rule 457(p), after application of $1,719 with respect to the shares of common stock to be registered hereunder, as well as the previous application of the aggregate $184,364 fee with respect to the (i) 8,112,500 shares of common stock registered for sale or resale and (ii) offerings by the company of (a) $600,000,000 3.875% Senior Notes Due 2014 and $900,000,000 5.000% Senior Notes Due 2019 in February 2009, (b) $600,000,000 4.250% Senior Notes Due 2013 and $900,000,000 5.300% Senior Notes Due 2018 in February 2008, (c) $500,000,000 Floating Rate Senior Notes Due 2009 and $400,000,000 5.625% Senior Notes Due 2012 in July 2007 and (d) $400,000,000 5.30% Senior Notes Due 2017 and $600,000,000 5.70% Senior Notes Due 2037 in March 2007, no amount remains available for the remainder of the fee owed with respect to the common stock to be registered hereunder or future registration fees. Accordingly, an additional amount of $8,437 has been paid for a total registration fee of $10,156 with respect to this offering. PROSPECTUS SUPPLEMENT (To Prospectus dated December 18, 2008) Filed Pursuant to Rule 424(b)(5) Registration No. 333-141013 7,391,000 Shares Honeywell International Inc. Common Stock The Honeywell International Inc. Master Retirement Trust (the “ Selling Stockholder ”) is offering 7,391,000 shares of common stock of Honeywell International Inc. (“ Honeywell ”) contributed by Honeywell to the Selling Stockholder from time to time in one or more private transactions. In addition to the shares of common stock to be offered by this prospectus supplement, as of March 13, 2009, the Selling Stockholder owned 153,400 shares of common stock managed externally by various investment advisers. Honeywell’s common stock is listed on the New York Stock Exchange, the Chicago Stock Exchange and the London Stock Exchange under the symbol “HON.” On March 16, 2009, the last reported sale price of Honeywell’s common stock on the New York Stock Exchange was $27.06. Investing in our common stock involves certain risks. You should carefully consider the risks described under the “Risk Factors” section of the accompanying prospectus and our filings with the Securities and Exchange Commission. This prospectus supplement should be read in conjunction with, and may not be delivered or utilized without, the prospectus dated December 18, 2008. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is March 16, 2009 Honeywell International Inc. Common Stock This prospectus covers the resale, from time to time, by Honeywell International Inc. Master Retirement Trust (the  Selling Stockholder ), of shares of common stock, par value $1.00 per share, of Honeywell International Inc. ( Honeywell ). The shares of common stock to which this prospectus relates (i) will be contributed by Honeywell to the Selling Stockholder, from time to time, in one or more private transactions, or (ii) may be purchased by the Selling Stockholder in the open market. The number of shares to be sold by the Selling Stockholder shall be specified from time to time in a prospectus supplement. The shares of common stock will be held by The Northern Trust Company, the trustee of the Selling Stockholder (the  Trustee ), and sold upon the instructions from an independent, third party investment fiduciary. The investment fiduciary will be chosen by Honeywells Pension Investment Committee (the PIC) under a delegation of authority from the Retirement Plans Committee of the board of directors of Honeywell, and appointed by the PIC to instruct the Trustee. The investment fiduciary will determine the time and manner of sale of the shares of common stock. See Selling Shareholder and Plan of Distribution. The shares of common stock to which this prospectus relates may be sold from time to time through public or private transactions on or off the United States exchanges on which our common stock is traded, and at prevailing market prices or negotiated prices, all as more fully described under Plan of Distribution. This prospectus describes the general manner in which the shares of common stock may be offered or sold by the Selling Stockholder. If necessary, the specific manner in which shares of our common stock may be offered or sold will be described in a prospectus supplement. The proceeds from the sale of the shares of common stock to which this prospectus relates are solely for the account of the Selling Stockholder. Honeywell will not receive any of the proceeds from such sales. See Use of Proceeds. Our common stock is listed on the New York Stock Exchange, the Chicago Stock Exchange and the London Stock Exchange under the symbol HON. On December 17, 2008, the last reported sale price of our common stock on the New York Stock Exchange was $32.82. Investing in our common stock involves certain risks. See Risk Factors on page 1. Neither the Securities and Exchange Commission ( SEC ) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is December 18, 2008 TABLE OF CONTENTS PAGE About This Prospectus ii Honeywell 1 Risk Factors 1 Use of Proceeds 1 Selling Stockholder 2 Description of Common Stock 3 Plan of Distribution 5 Independent Registered Public Accounting Firm 7 Legal Opinions 7 Where You Can Find More Information About Honeywell 8 Incorporation of Certain Information By Reference 8 Cautionary Statement Concerning Forward-Looking Statements 9 We have not authorized anyone to give any information or make any representation about the offering that is different from, or in addition to, that contained in this prospectus, any prospectus supplement, the related registration statement or in any of the materials that we have incorporated by reference into this prospectus. Therefore, if anyone does give you information of this type, you should not rely on it. If you are in a jurisdiction where offers to sell, or solicitations of offers to purchase, the securities offered by this prospectus are unlawful, or if you are a person to whom it is unlawful to direct these types of activities, then the offer presented in this prospectus does not extend to you. The information contained in this prospectus speaks only as of the date of this prospectus unless the information specifically indicates that another date applies. i ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that Honeywell filed with the SEC utilizing a shelf registration process. Under this process, the Selling Stockholder may offer our shares of common stock in one or more offerings. Some transactions in which the Selling Stockholder offers shares of our common stock under this registration statement may require that we provide a prospectus supplement that will contain additional information about the terms of that offering. A prospectus supplement may also add, update or change information contained in this prospectus. If there is any inconsistency between the information in this prospectus and any applicable prospectus supplement, you should rely on the information in the applicable prospectus supplement. This prospectus provides you with a general description of our shares of common stock. To understand the terms of our securities, you should carefully read this document with any related prospectus supplement. You should also read the documents we have referred you to in Where You Can Find More Information About Honeywell below for information on Honeywell and our financial statements. In this prospectus and any prospectus supplement, unless otherwise specified, the terms Honeywell, we, us or our mean Honeywell International Inc. and its consolidated subsidiaries. Unless otherwise stated, currency amounts in this prospectus and any prospectus supplement are stated in United States dollars, or $. ii HONEYWELL Honeywell International Inc. is a diversified technology and manufacturing company, serving customers worldwide with aerospace products and services, control, sensing and security technologies for buildings, homes and industry, turbochargers, automotive products, specialty chemicals, electronic and advanced materials, and process technology for refining and petrochemicals. Honeywell was incorporated in Delaware in 1985 and its principal executive offices are located at 101 Columbia Road, Morristown, New Jersey, 07962-2497. Its main telephone number is (973) 455-2000. RISK FACTORS Investing in Honeywells common stock involves risk. Before making an investment decision, you should carefully consider the risks disclosed in Honeywells most recent annual and quarterly reports filed with the SEC, as well as other information Honeywell includes or incorporates by reference in this prospectus or any prospectus supplement. These risks could materially affect Honeywells business, results of operations or financial condition and cause the value of Honeywells common stock to decline. You could lose all or part of your investment. USE OF PROCEEDS The proceeds from the sale of the common stock to which this prospectus relates are solely for the account of the Selling Stockholder. Honeywell will not receive any of the proceeds from such sales. 1 SELLING STOCKHOLDER This prospectus covers the resale, from time to time, by the Selling Stockholder, of shares of common stock, par value $1.00 per share, of Honeywell. The number of shares to be sold by the Selling Stockholder shall be specified from time to time in a prospectus supplement. Year-to-date asset returns for Honeywells U.S. pension plans are significantly below our expected rate of return due to adverse conditions in the financial markets. In order to improve the funded status of these plans, Honeywell presently expects to contribute an aggregate of up to $1 billion of shares of Honeywell common stock to the Selling Stockholder over the period ending December 31, 2009. Honeywell contributed approximately $200 million of shares of Honeywell common stock to the Selling Stockholder on December 18, 2008. The shares of common stock to which this prospectus relates (i) have been or will be contributed by Honeywell to the Selling Stockholder, from time to time, in one or more private transactions, or (ii) may be purchased by the Selling Stockholder in the open market. The Selling Stockholder is a tax-qualified trust that holds the assets for most of our U.S. defined benefit pension plans. We make contributions to the Selling Stockholder from time to time in amounts that are not less than the minimum amount required under, or more than the maximum deductible amount permitted by, the Internal Revenue Code. The registration of the shares of common stock does not necessarily mean that the Selling Stockholder will sell all or any of the shares of common stock registered by the Registration Statement of which this prospectus forms a part. The Selling Stockholder may offer and sell all or any portion of the shares of common stock covered by this prospectus and any applicable prospectus supplement from time to time, but is under no obligation to offer or sell any such shares. Because the Selling Stockholder may sell, transfer or otherwise dispose of all, some or none of the shares of common stock covered by this prospectus, or may acquire additional shares from us or in the market in the future, we cannot determine the number of such shares of common stock that will be sold, transferred or otherwise disposed of by the Selling Stockholder or the amount or percentage of shares of common stock that will be held by the Selling Stockholder upon termination of any particular offering. See Plan of Distribution. The shares of common stock are held in the custody of The Northern Trust Company, 50 South LaSalle Street, Chicago, IL 60675, as the Trustee. Honeywell currently has on-going banking relationships with the Trustee in the ordinary course of business and expects to continue to have similar relationships with the Trustee in the future. The shares of common stock will be held in a separate investment account at the Trustee.
